NOT FOR PUBLICATION WITHOUT THE
                     APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court."
     Although it is posted on the internet, this opinion is binding only on the
       parties in the case and its use in other cases is limited. R. 1:36-3.




                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-2270-16T4

IN THE MATTER OF THE
APPEAL OF THE DENIAL
OF A.M.'S APPLICATION
FOR A FIREARMS PURCHASER
IDENTIFICATION CARD (FPIC)
AND HANDGUN PURCHASE
PERMIT (HPP).
________________________________

             Submitted May 1, 2018 – Decided August 17, 2018

             Before Judges Fisher and Sumners.

             On appeal from Superior Court of New Jersey,
             Law Division, Bergen County.

             Evan F. Nappen, attorney for appellant A.M.
             (Louis P. Nappen, on the brief).

             Dennis Calo, Acting Bergen County Prosecutor,
             attorney for respondent State of New Jersey
             (William P. Miller, Assistant Prosecutor, of
             counsel and on the brief).

PER CURIAM

       Petitioner A.M.1 appeals from a December 19, 2016 order

upholding the denial of his application for a New Jersey Firearms


1
   Although appellant's filings, including his notice of appeal,
amended notice of appeal, court transcript request, criminal case
information statement, merits brief, and all documents comprising
Purchaser Identification Card (ID card) and a Permit to Purchase

a Handgun (Permit).       We affirm because we conclude there was

substantial credible evidence to support the trial judge's finding

that under N.J.S.A. 2C:58-3(c)(5), it would be against the "public

health,   safety,   and   welfare"       for     A.M.   to   be   granted   his

application.

     This appeal has its beginnings when A.M., a resident of Fort

Lee, submitted an ID card application with the Fort Lee Police

Department.    In the ensuing background investigation, several

concerns were identified.      As a juvenile, A.M. pled guilty to

what, if committed by an adult, would constitute a crime of

disorderly-persons simple assault.             He was sentenced to one-year

probation term with a one-year period of adjustment conditioned

upon probationary supervision and six months of mental-health

counseling, which he never completed.             Four years later, while a

special observer with the Fort Lee Volunteer Ambulance Corps, A.M.

presented himself as a full-time volunteer.             A year later, after

A.M. volunteered with the Ridgefield Park Volunteer Ambulance

Corps, the deputy chief had concerns regarding A.M.'s use of his



the record contain his full          name, we use his initials —
notwithstanding that his request     for such action was not by motion
but only a point in his merits       brief, which was opposed by the
State — because of the references    to his juvenile and mental health
counseling history.

                                     2                                 A-2270-16T4
vehicle's      blue    emergency     lights       and    siren    in    pursuit     of    an

ambulance.         It was further revealed that A.M. – while driving a

black Dodge charger with a heavy tint on its windows and blue

emergency lights activated, and possessing a false government

document – used a police scanner to show up on police calls.                              At

the     investigation's        conclusion,        the     Fort    Lee     Police     Chief

determined that A.M. was not fit to purchase a firearm and issued

him a letter denying his application for an ID card. A.M.'s appeal

to    the    Law    Division   was   denied       by    Judge    Edward    A.    Jerejian

following an evidentiary hearing.

       Less than two weeks later, A.M. filed an application for an

ID card and Permit with Ridgefield Park Police Department claiming

he was a resident of Ridgefield Park.                   Following that department's

background         investigation,     his    application         was    denied     due    to

conflicting         information      about       his    place    of     residence        and

incidents, not revealed by the Fort Lee investigation, in which

A.M., while with the Ridgefield Park Volunteer Ambulance Corps,

conducted a "routine spot check" in a park and drove erratically

in an apparent undercover police car while responding to a medical

call.       Like the Fort Lee application, this rejection was appealed

to the Law Division and denied by Judge Jerejian.

       In his oral decision, the judge stated it was no coincidence

that right after the Fort Lee application appeal was denied, A.M.

                                             3                                     A-2270-16T4
allegedly   moved   to   Ridgefield       Park,   and   found   the   evidence

established that he was not a bona fide resident of Ridgefield

Park.   Moreover,    based   upon     the    incidents    revealed    by   both

municipalities' investigations and his order upholding the denial

of A.M.'s Fort Lee ID card application, the judge, citing N.J.S.A.

2C:58-3(c)(5), found that the "[State] met [its] burden that

issuance of an [ID card] and a permit to purchase a handgun [to

A.M. was] not in the interest of the public health, safety, and

welfare."

     In this appeal, A.M. raises several arguments challenging the

legality of the judge's order upholding Ridgefield Park's denial

of his ID card and Permit application.            He first argues a remand

is required because under Weston v. State, 60 N.J. 36, 44 (1972),

the Ridgefield Park Police Chief did not afford him a pre-denial

conference and did not testify at the evidentiary hearing, and he

was not interviewed by the investigating officer prior to the

chief's denial of his application.2          We disagree.

     Our Supreme Court recognized in Weston that a Law Division

de novo hearing for a denied applicant "contemplates introduction



2
   To support his argument that we should remand, A.M. relies on
an unpublished opinion, In re Pejman Rohani, No. A-6249-12 (App.
Div. Jan. 2, 2015).      However, unpublished opinions do not
constitute precedent or bind us. Trinity Cemetery Ass'n v. Twp.
of Wall, 170 N.J. 39, 48 (2001); R. 1:36-3.

                                      4                                A-2270-16T4
of relevant and material testimony and the application of an

independent judgment to the testimony by the reviewing court," and

the     review      "compensates         constitutionally            for    procedural

deficiencies before the [police chief]."                    Id. at 45-46.       We have

also recognized the futility of a remand for a chief's conference

even when there was a complete failure to comply with Weston's

mandate, where the applicant was eventually informed of the reasons

for    the    denial     and   there     was       no   likelihood   of    an   informal

resolution.        In re Dubov, 410 N.J. Super. 190, 200 n.2 (App. Div.

2009).       Further, A.M. fails to prove any prejudice stemmed from

the chief's decision not to give him a pre-denial conference, and

he proffers no explanation or information that he could have

presented that plausibly could have altered the chief's decision.

Hence, a remand for a chief's conference would be pointless.

       As    for   the    lack    of   the     Ridgefield     Park    Police    Chief's

testimony at the evidentiary hearing, ordinarily it would be

preferable for him to testify.                     However, it was not necessary.

Judge Jerejian cited the testimony of the investigating officer,

whom   the    chief      relied   upon    in       making   his   decision,     and   the

testimony of the Fort Lee Police Chief in his denial of A.M.'s ID

card application, which will be further discussed below, was

largely predicated on the same disqualifiers as Ridgefield Park's

denial.      Based upon our de novo review of A.M.'s applications, In

                                               5                                 A-2270-16T4
re N.J. Firearms Purchaser Identification Card by Z.K., 440 N.J.

Super. 394, 397 (App. Div. 2015), we discern no injustice in the

judge's fact-findings, In re Return of Weapons to J.W.D., 149 N.J.

108, 117 (1997).

     A.M. next attacks the admission of evidence denied him a de

novo hearing as required by Weston, 60 N.J. at 51.   He argues the

judge failed to conduct an evidentiary hearing by improperly

relying upon the hearsay evidence of his hearing notes from the

Fort Lee appeal.   He further claims that the testimony of his new

landlord and the investigating officer regarding his place of

residence was hearsay because it was not based upon first-hand

knowledge.   We disagree.

     We find merit in the State's contention that Judge Jerejian's

reliance on the    Fort Lee hearing constituted an exercise of

judicial notice.   A court may take judicial notice of "records of

the court in which the action is pending," N.J.R.E. 201(b)(4),

"whether requested or not," N.J.R.E. 201(c).      Even without a

transcript of the prior proceeding, a judge may properly rely on

the testimony heard in a prior hearing.   See In re Breckwoldt, 22

N.J. 271, 275 (1956); Brick v. Vannell, 55 N.J. Super. 583, 587-

88 (App. Div. 1959) (noting that trial judge appropriately took

judicial notice of facts adduced in a prior suit over which the

judge presided).    As for the judge's reliance on hearsay, our

                                 6                         A-2270-16T4
review of the record does not evince that his decision rested

exclusively upon hearsay.    That said, as the Court held in Weston,

hearsay is generally admissible in reviewing an administrative

decision.   60 N.J. at 51.   "Hearsay may be employed to corroborate

competent proof, or competent proof may be supported or given

added probative force by hearsay testimony," but added, "there

must be a residuum of legal and competent evidence in the record."

Ibid.   "The residuum rule does not require that each fact be based

on a residuum of legally competent evidence but rather focuses on

the ultimate finding or findings of material fact."      Ruroede v.

Borough of Hasbrouck Heights, 214 N.J. 338, 359 (2013).     In sum,

we see no abuse of discretion in the judge's evidentiary rulings,

Townsend v. Pierre, 221 N.J. 36, 52-53 (2015), and as noted, we

discern no injustice in his fact-findings.

     We next conclude there is no merit to A.M.'s argument that

Judge Jerejian improperly shifted the burden to him to prove that

he resided in Ridgefield Park when it was the State's burden, and,

thus, erred by denying his application on the ground that he did

move to Ridgefield Park.      The judge's comment that A.M. had a

"burden" to show residency is a fair assessment of his obligation

to combat the State's proofs that he did not reside in Ridgefield

Park.   Konigsberg v. State Bar of Cal., 366 U.S. 36, 55 (1961)

("Requiring a defendant in a civil proceeding to testify or to

                                  7                          A-2270-16T4
submit to discovery has never been thought to shift the burden of

proof to him.").   We therefore see no cause to disturb the judge's

finding that A.M. was not a bona fide resident of Ridgefield Park

when he submitted his application.

      For the first time on appeal, A.M. argues: that he is not a

threat to the public, citing, i.e., his experience as an EMT and

as a Range Safety Officer at a firearm range, and his acceptance

and attendance at the New Jersey Police Academy; that the "interest

of the public health, safety or welfare" provision in N.J.S.A.

2C:58-3(c)(5) is constitutionally vague; and that this matter

should be impounded3 because his juvenile history and court-ordered

mental health counseling are mentioned.     We decline to consider

these newly raised arguments because they are not jurisdictional

in nature nor do they substantially implicate the public interest.

Zaman v. Felton, 219 N.J. 199, 226-27 (2014) (citation omitted).

Even considered, these arguments are without sufficient merit to

warrant discussion in a written opinion, R. 2:11-3(e)(1)(E), and

because we have previously held that N.J.S.A. 2C:58-3(c)(5) is not

unconstitutionally vague, In re Winston, 438 N.J. Super. 1, 10

(App. Div. 2014) (citing In re Dubov, 410 N.J. Super. at 196-97).

      Affirmed.



3
    As previously noted, we decided to use appellant's initials.

                                 8                          A-2270-16T4